Citation Nr: 0637407	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-22 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC). 

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from December 1964 to 
April 1968.  He served for one year and six months in the 
Republic of Vietnam.  The veteran died in September 1999, and 
the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and January 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.  The case is 
now ready for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  The appellant and veteran were married on [redacted] October 
1998, over thirty years after he was separated from service, 
and the veteran died less than one year later on [redacted] September 
1999.  

3.  At the time of his death in September 1999, there were no 
VA monetary benefits due and unpaid the veteran under 
existing rating decisions, or based upon the evidence on 
file, and in accordance with the then-governing laws and 
regulations.  




CONCLUSIONS OF LAW

1.  The appellant may not be recognized as the veteran's 
surviving spouse for payment of dependency and indemnity 
compensation (DIC).  38 U.S.C.A. §§ 1304, 5103A(2), 7104 
(West 2002); 38 C.F.R. § 3.54 (2005).  

2.  The criteria for an award of accrued benefits to the 
appellant have not been met.  38 U.S.C.A. §§ 5121, 5103A(2), 
7104 (West 2002); 38 C.F.R. §§ 3.186, 3.1000 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

There is no record of the appellant being provided formal 
VCAA notice in this case prior to the issuance of the rating 
decisions now on appeal from July 2002 and January 2004.  The 
RO has provided a recitation of the laws and regulations 
implementing VCAA and governing awards of accrued benefits 
and the marriage requirements for awards of DIC in multiple 
statements of the case.  Of course, such notification may not 
be considered timely.  However, upon careful review of the 
facts and circumstances presented in this appeal, the Board 
finds that VA has no duty to assist with respect to VCAA, 
because the outcome of the issues in this appeal are governed 
by application of the governing laws and regulations to the 
known and established facts which are documented on file.  
VCAA does not require VA to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(2).  

No dependency and indemnity compensation shall be paid to the 
surviving spouse of a veteran dying after December 31, 1956, 
unless such surviving spouse was married to such veteran:  
(1) before the expiration of 15 years after the termination 
of the period of service in which the injury or disease 
causing the death of the veteran was incurred or aggravated; 
or (2) for one year or more; or (3) for any period of time, 
if a child was born to them of or before the marriage.  
38 U.S.C.A. § 1304; 38 C.F.R. § 3.54(c).

Periodic VA monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by VA to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death (referred to as "accrued benefits") and 
due and unpaid for a period not to exceed two years, shall, 
upon the death of such individual, be paid to the veteran's 
spouse.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.1000(a).  

Analysis:  During the veteran's enlistment in the 1960's, he 
is documented as having served in the Republic of Vietnam for 
one year and six months.  He departed Vietnam on 15 August 
1967.  He was first diagnosed for lung cancer in July 1998, 
nearly 31 years after his departure from Vietnam.  He filed a 
claim for service connection for lung cancer as attributable 
to herbicide exposure in September 1998.  This claim was 
denied by the RO in December 1998, on the basis that the 
then-existing presumption for respiratory cancers 
attributable to herbicide exposure in Vietnam required that 
the cancer become manifest to a compensable degree within 
30 years after a veteran's last exposure.  That rating 
decision, in bold letters, invited the veteran to submit any 
objective evidence he might have of any earlier onset of his 
lung cancer.  The veteran was informed of the decision and 
his appellate rights, and he did not appeal, and that 
decision became final.

The veteran and the appellant in this case were married on 
[redacted] October 1998.  A death certificate for the veteran reports 
that he died on [redacted] September 1999, from lung cancer.  The 
death certificate also reports that the interval between 
onset of lung cancer and the veteran's death was "months."

In July 2002, the RO issued a rating decision which granted 
service connection for the cause of the veteran's death, on 
the basis of the effective change in the law in 2002 which 
eliminated the requirement for respiratory cancers to have 
had onset within 30 years after exposure during Vietnam 
service.  That is, the presumption was amended in 2002 to be 
lifetime in nature.  However, that rating decision denied the 
appellant's claim for DIC benefits because she did not 
qualify as a surviving spouse in accordance with the 
governing law and regulation with respect to DIC benefits 
based upon marriage.  

The marriage certificate and death certificate clearly show 
that the appellant and veteran were not married for one year 
prior to his death.  Additionally, they had not been married 
before the expiration of 15 years after the veteran was 
separated from service in April 1968 (by April 1983).  
Finally, no child was born of their marriage at any time.  
The appellant argued that she and the veteran were engaged 
for many years prior to their marriage, but the law only 
recognizes actual marriage, which must be extant for one year 
before DIC benefits are payable.  The Board is not 
unsympathetic to the appellant given the facts and 
circumstances present in this case, but the Board is 
certainly bound by the governing laws and regulations in the 
award of VA benefits.  38 U.S.C.A. § 7104(c).  

The appellant also claims entitlement to accrued benefits.  
The representative has argued that the decision in Nehmer v. 
U.S. Dept. of Veterans Affairs , 32 F. Supp. 1404 (N.D. Cal. 
1989) is applicable in the instant appeal, and that a 
retroactive award of VA compensation benefits payable to the 
veteran should be payable as accrued benefits to the 
appellant, from the date of the veteran's initial claim in 
September 1998 through the time of his death in September 
1999.  The Board disagrees.

The application of Nehmer to awards of VA disability or death 
benefits has been made the subject of a VA regulation at 
38 C.F.R. § 3.186 (2005).  Had there been a claim pending at 
the time of the veteran's death, or had the veteran survived 
to reopen his previously denied claim after the 2002 changes 
in the law and the subsequent Nehmer litigation, VA 
compensation benefits could have been awarded to the veteran 
as it is clear that his death from lung cancer was ultimately 
recognized by VA as presumptively attributable to herbicide 
exposure from his service in Vietnam.

However, the law and regulation with respect to payment of 
accrued benefits clearly provides that periodic monetary 
benefits under laws administered by VA to which an individual 
(1) was entitled at death under existing ratings or 
decisions, or (2) those based on evidence in the file at the 
date of death (accrued benefits) and due and unpaid for a 
period not to exceed two years, shall upon the veteran's 
death be paid to the veteran's spouse.  In this case, there 
were no periodic monthly benefits due and payable to the 
veteran at the time of his death, based either upon existing 
rating decisions, or based on the evidence then on file at 
the date of the veteran's death in September 1999.  

The veteran's claim for service connection for VA 
compensation for lung cancer was properly denied under 
existing laws and regulations by the RO in December 1998, and 
the veteran was notified of that decision and his appellate 
rights and he did not appeal.  There was no claim pending at 
the time of the veteran's death.  At the time of the 
veteran's death in September 1999, the evidence on file 
together with the then-applicable laws and regulations did 
not warrant an award of VA compensation benefits for lung 
cancer.  No periodic VA compensation benefits due and unpaid 
to the veteran at the time of his death.  

Any claim for service connection for VA compensation benefits 
for lung cancer which the veteran could have prosecuted 
during his lifetime expired at his death, and the appellant 
may not reopen such claim in her own right using Nehmer 
and/or 38 C.F.R. § 3.816 following the veteran's death, even 
though a change in VA laws and regulations would have 
subsequently allowed such benefits to be paid to the veteran 
had he survived such changes in the law.  Again, the Board is 
not unsympathetic with the appellant's arguments and the 
facts presented in this case, but the Board is certainly 
bound in its decisions by the regulations of the Department.  
38 U.S.C.A. § 7104(c).  


ORDER

Entitlement to dependency and indemnity compensation (DIC) is 
denied.

Entitlement to accrued benefits is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


